DETAILED ACTION
Status of Claims
Claims 1-6, 13, and 15 are currently pending and are treated as set forth below.

Amendment Non-Responsive – Impermissible Shift
The reply filed on June 3, 2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
The amendment filed on June 3, 2021 amends claims 1-6, and 13. Claim 15 is newly added.  Independent claims 1 and 13, as amended, recite a patentably distinct invention not originally presented.  The amendment leaves no claims to be directed to the originally presented invention.  An amendment presenting only claims to a non-elected invention is non-responsive (MPEP § 821.03).  
The remaining claims are not readable on the elected invention because the inventions now presented would have been subject to a restriction requirement had they been originally presented with the invention actually originally presented.  The restriction requirement would have been set forth as follows:
Restriction to one of the following inventions would have been required under 35 U.S.C. 121:
I.	The previously pending claims 1-14 (dated June 28, 2018), drawn to a system and method for a voice input/output device that receives voice input from customers and outputs information to customers; software that interprets the input from customers, performs a product search based on the interpreted input and returns one or more products that correspond to the interpreted input, classified in class 705, subclass 26.61.
II.	The currently amended claims 1-6, 13, and 15 (dated June 3, 2021), drawn to a system, and method for a input/output device that receives input from a customer and outputs information to the customer, the input from the customer identifying one or more characteristics of one or more products of possible interest to the customer; software configured to interpret the input from the customer to identify relevant search variables based on the input from the customer and on previous input from and product purchases of prior customers, to perform a product search of a product database associated with , classified in class 705, subclass 26.63.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
In the instant case, subcombination I has separate utility such as: a voice input/output device that receives voice input from customers and outputs information to customers; software that interprets the input from customers, performs a product search based on the interpreted input and returns one or more products that correspond to the interpreted input.
In addition, subcombination II has separate utility such as: a input/output device that receives input from a customer and outputs information to the customer, the input from the customer identifying one or more characteristics of one or more products of possible interest to the customer; software configured to interpret the input from the customer to identify relevant search variables based on the input from the customer and on previous input from and product purchases of prior customers, to perform a product search of a product database associated with available products of a retail establishment based on the relevant search variables, and to return one or more resulting products of likely interest to the customer in response to the product search.  
Restriction for examination purposes as indicated would have been proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625